Title: Julius B. Dandridge to Thomas Jefferson, 10 November 1819
From: Dandridge, Julius Burbridge
To: Jefferson, Thomas


					
						Sir
						
							Office Bank U States
							Richmond
							Nov 10h 1819
						
					
					I had the pleasure to receive your letter of the 3d inst: enclosing sundry papers as therein mentioned. Enclosed herewith is a deed of Trust, prepared for the purpose, which you will please execute and acknowledge in the clerks office; and when it shall have been recorded, be good enough to have it returned to me;
					
					It being the wish of our Board of Directors to have another Trustee with Mr Peyton, the name of Mr Stevenson has been introduced; and to save you any further trouble the deed has been so drawn as to require, if you have no objection, merely your signature:
					In a hurry, I take this opportunity to inform you that, by a decission of our Board, to day, two, three, and four years with interest paid Semiannually, will be allowed for the discharge of this debt.
					
						I am, Sir most respectfully Your obed Sevt
						J: B Dandridge Cashr
					
				